FILED
                             NOT FOR PUBLICATION                            JUL 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AARON RAISER,                                    Nos. 10-55097
                                                      10-55362
               Plaintiff - Appellant,                 10-55619

  v.                                             D.C. No. 2:09-cv-00254-RGK-
                                                 AGR
VENTURA COLLEGE OF LAW; et al.,

               Defendants - Appellees.           MEMORANDUM *



                    Appeals from the United States District Court
                        for the Central District of California
                     R. Gary Klausner, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       In these consolidated appeals, Aaron Raiser appeals pro se from the district

court’s judgment dismissing his action alleging various federal and state law

violations arising from his expulsion from Ventura College of Law. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Raiser’s
request for oral argument is denied.
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

state a claim, Miller v. Yokohama Tire Corp., 358 F.3d 616, 619 (9th Cir. 2004),

and for an abuse of discretion a denial of leave to amend, Chodos v. W. Publ’g Co.,

292 F.3d 992, 1003 (9th Cir. 2002). We may affirm on any ground supported by

the record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th

Cir. 2008). We affirm in part, and reverse and remand in part.

      Dismissal of the extortion claim and the breach of covenant of good faith

and fair dealing claim was proper because the communications at issue are

absolutely privileged under California Civil Code § 47(b). See Hagberg v. Cal.

Fed. Bank, FSB, 81 P.3d 244, 255 (Cal. 2004) (applying litigation privilege to

communications “intended to instigate official governmental investigation into

wrongdoing, including police investigation”); Blanchard v. DIRECTV, Inc.,

20 Cal. Rptr. 3d 385, 396-98 (Ct. App. 2004) (applying litigation privilege to

prelitigation communications by attorneys).

      The district court properly dismissed with prejudice Raiser’s 42 U.S.C.

§§ 1983 and 1985 claims because Raiser does not have a right to practice law

before a federal court that is protected by the Constitution or federal statutory law.

See Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006) (“To state

a claim under § 1983, a plaintiff must allege . . . that a right secured by the


                                            2                                     10-55097
Constitution or laws of the United States was violated.”); Giannini v. Real, 911

F.2d 354, 358 (9th Cir. 1990) (“[T]here is no fundamental right to practice law or

to take the bar examination.”); Caldeira v. County of Kauai, 866 F.2d 1175, 1182

(9th Cir. 1989) (“[T]he absence of a section 1983 deprivation of rights precludes a

section 1985 conspiracy claim predicated on the same allegations.” (citations

omitted)).

      The district court properly dismissed with prejudice Raiser’s intentional

interference with prospective business opportunity (“IIEPO”) claim because Raiser

failed to allege a specific economic relationship with which defendants purportedly

interfered and has not demonstrated that amendment of the complaint would cure

this defect. See Blank v. Kirwan, 703 P.2d 58, 70 (Cal. 1985) (potential future

relationship between plaintiff and a class of unknown patrons could not be

characterized as an “economic relationship” with the probability of “future

economic benefit” to support IIEPO claim).

      The district court properly dismissed with prejudice the breach of contract

claim related to Raiser’s removal from a class and the revision of his curriculum

because the curriculum agreement attached to the first amended complaint, upon

which Raiser relies, does not prohibit changing his curriculum. See Durning v.




                                          3                                     10-55097
First Boston Corp., 815 F.2d 1265, 1267 (9th Cir. 1987) (court may consider

documents attached to the complaint).

      However, at this early stage, dismissal of the breach of contract claim related

to the failure to provide Raiser with a non-academic expulsion hearing was

improper because, under California law, inability to show actual damages does not

preclude recovery for breach of contract. See Cal. Civ. Code § 3360 (“When a

breach of duty has caused no appreciable detriment to the party affected, he may

yet recover nominal damages.”); Sweet v. Johnson, 337 P.2d 499, 500 (Cal. Ct.

App. 1959) (plaintiff entitled to recover nominal damages for breach of a contract

despite inability to show actual damage). That Raiser may have lied on his

application for admission does not negate his right to a hearing because the policy

manual, which Raiser alleges was part of the contract between himself and Ventura

College of Law, provides for a hearing.

      Dismissal of the Americans with Disabilities Act (“ADA”) claim was

improper because Raiser alleged facts sufficient to state a violation of the ADA.

See O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1060 (9th Cir. 2007) (setting

forth elements of Title II ADA claim); see also 42 U.S.C. § 12102(1)(A), (C)

(“disability” under the ADA includes having, or being regarded as having, a

physical or mental impairment); Del. State Coll. v. Ricks, 449 U.S. 250, 258-59


                                          4                                    10-55097
(1980) (statute of limitations begins to run on date plaintiff receives notice of the

discriminatory act).

      In denying Raiser’s motion for leave to amend, it does not appear that the

district court considered the new claims raised in Raiser’s proposed second

amended complaint for fraud, intentional misrepresentation, false promise, breach

of confidence, and state civil rights. On remand, the district court should consider

in the first instance whether these proposed claims sufficiently state a claim for

relief, and whether there is undue delay, prejudice, or other grounds for denying

leave to amend. See Moore v. Kayport Package Express, 855 F.2d 531, 538 (9th

Cir. 1989) (discussing factors to consider in denying leave to amend).

      We do not consider issues that were not raised or not supported by argument

in the opening brief. See Rattlesnake Coalition v. U.S. EPA, 509 F.3d 1095, 1100

(9th Cir. 2007).

      The parties’ remaining contentions, including Raiser’s contentions regarding

his recusal motions, are unpersuasive.

      Raiser’s motion to reconsider this court’s order denying remand is denied.

      Appellees’ request for judicial notice is denied as unnecessary.

      Each party shall bear its own costs on appeal.

      AFFIRMED in part; REVERSED and REMANDED in part.


                                           5                                     10-55097